Citation Nr: 1704088	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in St. Louis, Missouri, and that RO certified the Veteran's appeal to the Board in March 2015.  

The Veteran's claim was previously denied by the Board in December 2015, after which the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an Order granting the parties' Joint Motion for Remand (JMR) filed earlier that same month.  As discussed below, the Board finds that further development is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that the issue of entitlement to an increased compensable disability rating for asbestosis has been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  




REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  Specifically, as noted within the October 2016 JMR, remand is warranted in order to fulfill VA's duty to assist by obtaining morning reports relating to the Veteran's active service as well as relevant private medical treatment records identified by the Veteran.  

The evidence of record shows that in calculating the dose reconstruction of the Veteran's exposure to ionizing radiation, the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA) relied on a Scenario of Participation and Radiation Exposure which relied on "unit records (morning reports) for the chronology and locations of the Veteran's exposure.  Notably, however, the cited morning reports are not contained within the claims file.  As such, remand is warranted for VA to comply with its duty to assist by attempting to obtain the morning reports in accordance with 38 C.F.R. § 3.159(c)(2) (2016).  

Additionally, the Veteran submitted an April 2012 VA Form 21-4142 authorization for VA to obtain treatment records regarding his prostate cancer from Dr. M. M., his private doctor.  Although there are some medical records dated in March 2011 that appear to be submitted by the Veteran in September 2011, there is no indication that VA requested the private treatment records identified by the Veteran.  As such, remand is warranted for VA to comply with its duty to assist by requesting the identified treatment records of Dr. M. M. in accordance with 38 C.F.R. § 3.159(c)(1) (2016).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate records repository, to request the Veteran's complete service personnel records, including unit records and morning reports, regarding the chronology and locations of the Veteran's exposure to ionizing radiation.  Obtain and associate all such records with the claims file.  If any such records are unavailable, clearly document this within the claims file and properly notify the Veteran.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer, including Dr. M. M.  After acquiring this information and obtaining any necessary current authorization, obtain and associate all such records with the claims file.  If any such records are unavailable, clearly document this within the claims file and properly notify the Veteran.  

3.  After conducting any additional development warranted as a result of above, readjudicate the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow a reasonable opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




